Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This is in response to the applicant's communication filed on 08/10/2022, wherein: 
Claims 1-20 are pending.  Claims 1, 8 and 15 have been amended.    
Priority
2.	The independent claims for the current application 17/036,277 are not supported by the parent application 13/021,882. And the earliest priority date for the claimed invention for the current application is the filing date October 2, 2014.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious before the effective filing day of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

4.	Claims 1-3, 6-10 and 13-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Roberts; (US 2015/0019968 A1), in view of Heilbron et al; (CA 2648117 A1), and further in view of Tamir et al; (US 2015/0220941 A1):
5.	Independent claim 1:  Robert teaches a media stream comprising: 
a plurality of spot blocks (e.g., time slots) representing portions of time assigned to particular media content (element 1) {At least fig. 3 especially para 0045}; 
a first number of the plurality of spot blocks (e.g., time slots in fig. 3 para 0045) including primary media content (e.g., media content/ media program such as television program, pay-per view media program, IPTV media program…etc., in para 0029) (element 2) {At least fig. 3 para 0045 in context with para 0029}; 
a second number of the plurality of spot blocks (e.g., time slots in fig. 3 para 0045) including advertising content (e.g., media content/media program such as advertisement in para 0029) (element 3) {At least fig. 3 para 0045 in context with para 0029}.
However, Roberts does not explicitly teach the underlined features:
a contextual marker embedded in at least one of plurality of spot blocks, wherein the contextual marker includes a tracking-call address specifying an address to which a tracking call is to be transmitted by a media player in response to reading the contextual marker (element 4).  The Examiner notes the limitation “specifying an address to which a tracking call is to be transmitted by a media player in response to reading the contextual marker” is given no patentable weight since “a media player” and its functions (e.g., is to be transmitted in response to reading the contextual marker) are not positively recited.  In other word, “a media player” is outside of the scope of the claim, therefore the media player and all of the functions (e.g., is to be transmitted in response to reading the contextual marker) performed by the media player are given no patentable weight.        
Heilbron teaches a general concept of a contextual marker (e.g., marker 702 in fig. 7 page 15 lines 24-31, page 20 lines 14-21, page 21 lines 32-33 through page 22 lines 1-14) embedded in at least one of plurality of spot blocks (e.g., time slot), wherein the contextual marker includes an identifier information (e.g., identifier/ identify of the target content stream in page 20 lines 14-21 and pages 22 lines 1-14) used by a media player to transmit a tracking call (e.g., track/ monitor channel changes effected by the viewer to calculate e.g., click through rate in page 22 lines 1-14) in response to reading the contextual marker {At least page 15 lines 24-31, page 20 lines 14-21, page 21 lines 32-33 through page 22 lines 1-14}.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing day of the invention to modify “a plurality of spot blocks representing portions of time assigned to particular media content; a first number of the plurality of spot blocks  including primary media content; and a second number of the plurality of spot blocks including advertising content”, of Robert to include “a contextual marker embedded in at least one of plurality of spot blocks (e.g., time slot), wherein the contextual marker includes an identity information used by a media player to transmit a tracking call in response to reading the contextual marker”, taught by Heilbron.  One would be motivated to do this in order to allow the compilation of useful statistics such as the click-through rate for various commercial purposes {Heilbron: At least page 22 lines 13-14}.
However, the combination of Roberts and Heilbron does not explicitly teaches the underlined feature: “a contextual marker embedded in at least one of plurality of spot blocks, wherein the contextual marker includes address used by a media player to transmit a tracking call in response to reading the contextual marker”. In other word’s Heilbron’s identifier information (which is included in the contextual marker mentioned above), is not explicitly “address information”.    
Tamir teaches a contextual marker (e.g., reporting script in paras 0024, 0040, 0042) includes address information (e.g., digital content identifier such as URL or a portion of a URL that identifies the digital content (e.g., video paras 0003, 0030, 0031) in paras 0040, 0042 in context with para 0076), used by a media player to transmit a tracking call in response to reading the contextual marker {At least fig. 3 paras 0074-0078 especially para 0076 in context with paras figs. 1-2 especially paras 0024, 0040-0042}.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing day of the invention to modify “a contextual marker embedded in at least one of plurality of spot blocks, wherein the contextual marker includes identifier information used by a media player to transmit a tracking call in response to reading the contextual marker” of the combination of Roberts and Heilbron especially Heibron to include “a contextual marker includes address used by a media player to transmit a tracking call in response to reading the contextual marker”, taught by Tamir.  One would be motivated to do this in order to enrich the identification sources that includes in the marker/reporting scrip for identifying information regarding the displayed media content more accurately and effectively.  This in turn would enhance the effectiveness and efficiency of the overall combination system of Roberts, Heilbron and Tamir.  
	The Examiner notes:  The combination of Roberts, Heibron and Tamir does not explicitly the underlined features: “a tracking-call address specifying an address to which a tracking call is to be transmitted by a media player in response to reading the contextual marker”.  However, as indicated above, this limitation: “specifying an address to which a tracking call is to be transmitted by a media player in response to reading the contextual marker” is given no patentable weight since “a media player” and its functions (e.g., is to be transmitted in response to reading the contextual marker) are not positively recited.  In other word, “a media player” is outside of the scope of the claim, therefore the media player and all of the functions (e.g., is to be transmitted in response to reading the contextual marker) performed by the media player are given no patentable weight.  
6.	Claim 2:  The combination of Roberts, Heilbron and Tamir teaches the claimed invention as in claim 1.  The combination further teaches wherein the contextual marker (e.g., reporting script) further includes format information specifying a protocol (e.g., client device identifier, device type, web browser type…. etc. in paras 0045-0047) the media player uses to generate and transmit the tracking call {Tamir:  At least paras 0045-0047}.
7.	Claim 3:  The combination of Roberts, Heilbron and Tamir teaches the claimed invention as in claim 1.  The combination further teaches wherein the contextual marker further includes: a show code (e.g., identifier/ identify in page 20 lines 14-21 and pages 22 lines 1-14) identifying  a media item included in a same spot block (e.g., time slot) in which the contextual marker is included {Heilbron: At least page 15 lines 24-31, page 20 lines 14-21, page 21 lines 32-33 through page 22 lines 1-14}.
8.	Claim 6:  The combination of Roberts, Heilbron and Tamir teaches the claimed invention as in claim 1.  The combination further teaches wherein: the contextual marker is embedded in an advertising spot block including advertising content; and the contextual marker includes information related to the advertising content {Heilbron: At least page 15 lines 24-31, page 20 lines 14-21, page 21 lines 32-33 through page 22 lines 1-14}.
9.	Claim 7:  The combination of Roberts, Heilbron and Tamir teaches the claimed invention as in claim 6.  The combination further teaches wherein the advertising spot block is adjacent to a primary content spot block including primary content {Roberts:  At least {At least fig. 3 para 0045 in context with para 0029}, and wherein the contextual marker further includes information related to the primary content {Heilbron:  At least page 21 lines 32-33 through page 22 lines 1-14}; and also {Tamir:  At least paras 0042, 0076}.
10.	Independent claim 8:  Robert teaches a media stream comprising: 
a plurality of spot blocks (e.g., time slots) representing portions of time assigned to particular media content (element 1) {At least fig. 3 especially para 0045}; 
a first number of the plurality of spot blocks (e.g., time slots in fig. 3 para 0045) including primary media content (e.g., media content/ media program such as television program, pay-per view media program, IPTV media program…etc., in para 0029) (element 2) {At least fig. 3 para 0045 in context with para 0029}; 
a second number of the plurality of spot blocks (e.g., time slots in fig. 3 para 0045) including advertising content (e.g., media content/media program such as advertisement in para 0029) (element 3) {At least fig. 3 para 0045 in context with para 0029}.
However, Roberts does not explicitly teach the underlined features:
a contextual marker embedded in at least one of plurality of spot blocks, wherein the contextual marker includes a show code identifier used by a media player to transmit a tracking call in response to reading the contextual marker (element 4).  The Examiner notes the limitation “used by a media player to transmit a tracking call in response to reading the contextual marker” is given not patentable weight since “a media player” and its functions (e.g., used to transmit) are not positively recited.  However, they are covered by the combination of Roberts and Heibron below.   
Heilbron teaches a general concept of a contextual marker (e.g., marker 702 in fig. 7 page 15 lines 24-31, page 20 lines 14-21, page 21 lines 32-33 through page 22 lines 1-14) embedded in at least one of plurality of spot blocks (e.g., time slot), wherein the contextual marker includes a show code identifier (e.g., identifier/ identify of the target content stream in page 20 lines 14-21 and pages 22 lines 1-14) used by a media player to transmit a tracking call (e.g., track/ monitor channel changes effected by the viewer to calculate e.g., click through rate in page 22 lines 1-14) in response to reading the contextual marker {At least page 15 lines 24-31, page 20 lines 14-21, page 21 lines 32-33 through page 22 lines 1-14}.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing day of the invention to modify “a plurality of spot blocks representing portions of time assigned to particular media content; a first number of the plurality of spot blocks  including primary media content; and a second number of the plurality of spot blocks including advertising content”, of Robert to include “a contextual marker embedded in at least one of plurality of spot blocks (e.g., time slot), wherein the contextual marker includes a show code identifier used by a media player to transmit a tracking call in response to reading the contextual marker”, taught by Heilbron.  One would be motivated to do this in order to allow the compilation of useful statistics such as the click-through rate for various commercial purposes {Heilbron: At least page 22 lines 13-14}.
However, the combination of Roberts and Heilbron does not explicitly teach the underlined features: “wherein the contextual marker includes: a tracking-call address specifying an address to which the tracking call is to be transmitted by the media player in response to reading the contextual marker”.  The Examiner notes the limitation “specifying an address to which a tracking call is to be transmitted by a media player in response to reading the contextual marker” is given no patentable weight since “a media player” and its functions (e.g., is to be transmitted in response to reading the contextual marker) are not positively recited.  In other word, “a media player” is outside of the scope of the claim, therefore the media player and all of the functions (e.g., is to be transmitted in response to reading the contextual marker) performed by the media player are given no patentable weight. 
       Tamir teaches a contextual marker (e.g., reporting script in paras 0024, 0040, 0042) includes address information (e.g., digital content identifier such as URL or a portion of a URL that identifies the digital content (e.g., video paras 0003, 0030, 0031) in paras 0040, 0042 in context with para 0076), used by a media player to transmit a tracking call in response to reading the contextual marker {At least fig. 3 paras 0074-0078 especially para 0076 in context with paras figs. 1-2 especially paras 0024, 0040-0042}.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing day of the invention to modify “a contextual marker embedded in at least one of plurality of spot blocks (e.g., time slot), wherein the contextual marker includes a show code identifier used by a media player to transmit a tracking call in response to reading the contextual marker” of the combination of Roberts and Heilbron especially Heibron to include “a contextual marker includes address used by a media player to transmit a tracking call in response to reading the contextual marker”, taught by Tamir.  One would be motivated to do this in order to enrich the identification sources that includes in the marker/reporting scrip for identifying information regarding the displayed media content more accurately and effectively.  This in turn would enhance the effectiveness and efficiency of the overall combination system of Roberts, Heilbron and Tamir.  
	The Examiner notes again:  The combination of Roberts, Heibron and Tamir does not explicitly the underlined features: “a tracking-call address specifying an address to which a tracking call is to be transmitted by a media player in response to reading the contextual marker”.  However, as indicated above, this limitation: “specifying an address to which a tracking call is to be transmitted by a media player in response to reading the contextual marker” is given no patentable weight since “a media player” and its functions (e.g., is to be transmitted in response to reading the contextual marker) are not positively recited.  In other word, “a media player” is outside of the scope of the claim, therefore the media player and all of the functions (e.g., is to be transmitted in response to reading the contextual marker) performed by the media player are given no patentable weight.  
11.	Claim 9:  The combination of Roberts, Heilbron and Tamir teaches the claimed invention as in claim 8.  The combination further teaches wherein the contextual marker (e.g., reporting script) further includes format information specifying a protocol (e.g., client device identifier, device type, web browser type…. etc. in paras 0045-0047) the media player uses to generate and transmit the tracking call {Tamir:  At least paras 0045-0047}.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing day of the invention to modify “the contextual marker” of the combination of Roberts, Heilbron and Tamir to include “the contextual marker further includes: format information specifying a protocol the media player uses to generate and transmit the tracking call.”, taught by Tamir.  One would be motivated to do this in order to collect additional information regarding the user (e.g., user device information that displayed the content/advertisement) in order to effectively and accurately determine advertisements/contents effectiveness. 
12.	Claim 10:  The combination of Roberts, Heilbron and Tamir teaches the claimed invention as in claim 8.  The combination further teaches wherein the contextual marker further includes: a show code (e.g., identifier/ identify in page 20 lines 14-21 and pages 22 lines 1-14) identifying a media item included in a same spot block (e.g., time slot) in which the contextual marker is included {Heilbron: At least page 15 lines 24-31, page 20 lines 14-21, page 21 lines 32-33 through page 22 lines 1-14}.
13.	Claim 13:  The combination of Roberts and Heilbron and Tamir teaches the claimed invention as in claim 8.  The combination further teaches wherein: the contextual marker is embedded in an advertising spot block including advertising content; and the contextual marker includes information related to the advertising content {Heilbron: At least page 15 lines 24-31, page 20 lines 14-21, page 21 lines 32-33 through page 22 lines 1-14}.
14.	Claim 14:  The combination of Roberts and Heilbron and Tamir teaches the claimed invention as in claim 13.  The combination further teaches wherein the advertising spot block is adjacent to a primary content spot block including primary content {Roberts:  At least {At least fig. 3 para 0045 in context with para 0029}, and wherein the contextual marker further includes information related to the primary content {Heilbron:  At least page 21 lines 32-33 through page 22 lines 1-14}; and also {Tamir:  At least paras 0042, 0076}.
15.	Claims 4-5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Roberts; (US 2015/0019968 A1), in view of Heilbron et al; (CA 2648117 A1), in view of Tamir et al; (US 2015/0220941 A1), and further in view of Krassner et al; (US 2010/0153544): 
16.	Claim 4:   The combination of Roberts, Heilbron and Tamir teaches the claimed invention as in claim 3.  The combination further teaches wherein the contextual marker includes a show code identifier configured to be stripped from the contextual marker and inserted into a tracking call  by a media player {Heilbron: At least page 15 lines 24-31, page 20 lines 14-21, page 21 lines 32-33 through page 22 lines 1-14} and also {Tamir:  At least paras 0042-0047 in context with paras 0074-0078} .  The Examiner notes the limitation “to be stripped from the contextual marker and inserted into a tracking call by a media player” is given not patentable weight since “a media player” and its functions (e.g., to be stripped from… and inserted) are not positively recited.  However, they have been covered by the combination of Roberts, Heilbron, Tamir and Krassner.
	However, the combination of Roberts, Heilbron and Tamir does not explicitly teach the underlined feature: “a contextual marker embedded in at least one of plurality of spot blocks, wherein the contextual marker includes an encrypted show code identifier configured to be stripped from the contextual marker and inserted into a tracking call by a media player”.  In other word, Heilbron and Tamir’s show code identifier (which is included in the contextual marker mentioned above), is not explicitly “encrypted”.  
	Krassner teaches a general concept of a contextual marker (e.g., javascript tag/ correlator code in fig. 4B) includes an encrypted show code identifier (e.g., encrypted ID in para 0016, 0075-007) configured to be stripped from the contextual marker and inserted into a tracking call {At least paras 0016, 0075-0077, fig. 4B para 0080}.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing day of the invention to modify “a contextual marker embedded in at least one of plurality of spot blocks, wherein the contextual marker includes a show code identifier configured to be stripped from the contextual marker and inserted into a tracking call by a media player” of the combination of Roberts, Heilbron and Tamir especially the combination of Heibron and Tamir to include “a contextual marker includes an encrypted show code identifier”, taught by Krassner.  One would be motivated to do this in order to maintain the integrity and security of the data in transit.  
17.	Claim 5:    The combination of Roberts, Heilbron and Tamir teaches the claimed invention as in claim 3.  The combination further teaches wherein the contextual marker further includes: a show code (e.g., identifier/ identify in page 20 lines 14-21 and pages 22 lines 1-14) identifying a media item included in a same spot block (e.g., time slot) in which the contextual marker is included {Heilbron: At least page 15 lines 24-31, page 20 lines 14-21, page 21 lines 32-33 through page 22 lines 1-14}.
 	However, the combination does not explicitly teach the underlined feature: “wherein the encrypted show code identifier identifies a media item included adjacent to a spot block in which the contextual marker is included”
Heilbron teaches a general concept of wherein the encrypted show code identifier identifies a media item included adjacent to a spot block (e.g., area) in which the contextual marker (e.g., javascript tag/ correlator code in fig. 4B) is included {Krassner:  At least paras 0076-0077 especially para 0077).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing day of the invention to modify “the encrypted show code” of the combination of Roberts, Heilbron and Tamir to include “wherein the encrypted show code identifier identifies a media item included adjacent to a spot block in which the contextual marker is included”, taught by Krassner.  One would be motivated to do this in order to collect additional information regarding the displayed contents/media items in order to effectively and accurately determine advertisements/contents effectiveness.
18.	Claim 11-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Roberts; (US 2015/0019968 A1), in view of Heilbron et al; (CA 2648117 A1), in view of Tamir et al; (US 2015/0220941 A1), and further in view of Krassner et al; (US 2010/0153544): 
19.	Claim 11:   The combination of Roberts, Heilbron and Tamir teaches the claimed invention as in claim 8.  The combination further teaches wherein the contextual marker includes a show code identifier (e.g., identifier/ identify of the target content stream in page 20 lines 14-21 and pages 22 lines 1-14) configured to be stripped from the contextual marker and inserted into a tracking call  by a media player {Heilbron: At least page 15 lines 24-31, page 20 lines 14-21, page 21 lines 32-33 through page 22 lines 1-14}.   The Examiner notes the limitation “to be stripped from the contextual marker and inserted into a tracking call by a media player” is given not patentable weight since “a media player” and its functions (e.g., to be stripped from… and inserted) are not positively recited.  However, they have been covered by the combination of Roberts, Heilbron and Krassner.
	However, the combination of Roberts, Heilbron and Tamir does not explicitly teach the underlined feature: “a contextual marker embedded in at least one of plurality of spot blocks, wherein the contextual marker includes an encrypted show code identifier configured to be stripped from the contextual marker and inserted into a tracking call by a media player”.  In other word, Heilbron’s show code identifier (which is included in the contextual marker mentioned above), is not explicitly “encrypted”.  
	Krassner teaches a general concept of a contextual marker (e.g., javascript tag/ correlator code in fig. 4B) includes an encrypted show code identifier (e.g., encrypted ID in para 0016, 0075-007) configured to be stripped from the contextual marker and inserted into a tracking call {At least paras 0016, 0075-0077, fig. 4B para 0080}.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing day of the invention to modify “a contextual marker embedded in at least one of plurality of spot blocks, wherein the contextual marker includes a show code identifier configured to be stripped from the contextual marker and inserted into a tracking call by a media player” of the combination of Roberts, Heilbron and Tamir to include “a contextual marker includes an encrypted show code identifier”, taught by Krassner.  One would be motivated to do this in order to maintain the integrity and security of the data in transit.  
20.	Claim 12:    The combination of Roberts, Heilbron and Tamir teaches the claimed invention as in claim 8.  The combination further teaches wherein the contextual marker further includes: a show code (e.g., identifier/ identify in page 20 lines 14-21 and pages 22 lines 1-14) identifying a media item included in a same spot block (e.g., time slot) in which the contextual marker is included {Heilbron: At least page 15 lines 24-31, page 20 lines 14-21, page 21 lines 32-33 through page 22 lines 1-14}.
 	However, the combination of Roberts and Heilbron does not explicitly teach the underlined feature: “wherein the encrypted show code identifier identifies a media item included adjacent to a spot block in which the contextual marker is included”
Krassner teaches a general concept of wherein the encrypted show code identifier identifies a media item included adjacent to a spot block (e.g., area) in which the contextual marker (e.g., javascript tag/ correlator code in fig. 4B) is included {Krassner:  At least paras 0076-0077 especially para 0077).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing day of the invention to modify “the encrypted show code” of the combination of Roberts, Heilbron and Tamir to include “wherein the encrypted show code identifier identifies a media item included adjacent to a spot block in which the contextual marker is included”, taught by Krassner.  One would be motivated to do this in order to collect additional information regarding the displayed contents/media items in order to effectively and accurately determine advertisements/contents effectiveness.
21.	Claims 15-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Roberts; (US 2015/0019968 A1), in view of Heilbron et al; (CA 2648117 A1), in view of Krassner et al; (US 2010/0153544), and further in view of Tamir et al; (US 2015/0220941 A1), 
22.	Independent claim 15:  Robert teaches a media stream comprising: 
a plurality of spot blocks (e.g., time slots) representing portions of time assigned to particular media content (element 1) {At least fig. 3 especially para 0045}; 
a first number of the plurality of spot blocks (e.g., time slots in fig. 3 para 0045) including primary media content (e.g., media content/ media program such as television program, pay-per view media program, IPTV media program…etc., in para 0029) (element 2) {At least fig. 3 para 0045 in context with para 0029}; 
a second number of the plurality of spot blocks (e.g., time slots in fig. 3 para 0045) including advertising content (e.g., media content/media program such as advertisement in para 0029) (element 3) {At least fig. 3 para 0045 in context with para 0029}.
However, Roberts does not explicitly teach the underlined features:
a contextual marker embedded in at least one of plurality of spot blocks, wherein the contextual marker includes an encrypted show code identifier configured to be stripped from the contextual marker and inserted into a tracking call by a media player (element 4).  The Examiner notes the limitation “to be stripped from the contextual marker and inserted into a tracking call by a media player” is given not patentable weight since “a media player” and its functions (e.g., to be stripped from… and inserted) are not positively recited.  However, they have been covered by the combination of Roberts, Heilbron and Krassner below.
Heilbron teaches a general concept of a contextual marker (e.g., marker 702 in fig. 7 page 15 lines 24-31, page 20 lines 14-21, page 21 lines 32-33 through page 22 lines 1-14) embedded in at least one of plurality of spot blocks (e.g., time slot), wherein the contextual marker includes a show code identifier (e.g., identifier/ identify of the target content stream in page 20 lines 14-21 and pages 22 lines 1-14) configured to be stripped from the contextual marker and inserted into a tracking call  (e.g., track/ monitor channel changes effected by the viewer to calculate e.g., click through rate in page 22 lines 1-14) by a media player {At least page 15 lines 24-31, page 20 lines 14-21, page 21 lines 32-33 through page 22 lines 1-14}.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing day of the invention to modify “a plurality of spot blocks representing portions of time assigned to particular media content; a first number of the plurality of spot blocks  including primary media content; and a second number of the plurality of spot blocks including advertising content”, of Robert to include “a contextual marker embedded in at least one of plurality of spot blocks (e.g., time slot), wherein the contextual marker includes a show code identifier configured to be stripped from the contextual marker and inserted into a tracking call by a media player”, taught by Heilbron.  One would be motivated to do this in order to allow the compilation of useful statistics such as the click-through rate for various commercial purposes {Heilbron: At least page 22 lines 13-14}.
However, the combination of Roberts and Heilbron does not explicitly teach the underlined features: “a contextual marker embedded in at least one of plurality of spot blocks, wherein the contextual marker includes an encrypted show code identifier configured to be stripped from the contextual marker and inserted into a tracking call by a media player”.  In other word’s Heilbron’s show code identifier (which is included in the contextual marker mentioned above), is not explicitly “encrypted”.  
	Krassner teaches a general concept of a contextual marker (e.g., javascript tag/ correlator code in fig. 4B) includes an encrypted show code identifier (e.g., encrypted ID in para 0016, 0075-007) configured to be stripped from the contextual marker and inserted into a tracking call {At least paras 0016, 0075-0077, fig. 4B para 0080}.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing day of the invention to modify “a contextual marker embedded in at least one of plurality of spot blocks, wherein the contextual marker includes a show code identifier configured to be stripped from the contextual marker and inserted into a tracking call by a media player” of the combination of Roberts and Heilbron especially Heilbron to include “a contextual marker includes an encrypted show code identifier”, taught by Krassner.  One would be motivated to do this in order to maintain the integrity and security of the data in transit.   
However, the combination of Roberts, Heilbron and Krassner does not explicitly teach the underlined features: “wherein the contextual marker includes: a tracking-call address specifying an address to which the tracking call is to be transmitted by the media player in response to reading the contextual marker”.  The Examiner notes the limitation “specifying an address to which a tracking call is to be transmitted by a media player in response to reading the contextual marker” is given no patentable weight since “a media player” and its functions (e.g., is to be transmitted in response to reading the contextual marker) are not positively recited.  In other word, “a media player” is outside of the scope of the claim, therefore the media player and all of the functions (e.g., is to be transmitted in response to reading the contextual marker) performed by the media player are given no patentable weight. 
       Tamir teaches a contextual marker (e.g., reporting script in paras 0024, 0040, 0042) includes address information (e.g., digital content identifier such as URL or a portion of a URL that identifies the digital content (e.g., video paras 0003, 0030, 0031) in paras 0040, 0042 in context with para 0076), used by a media player to transmit a tracking call in response to reading the contextual marker {At least fig. 3 paras 0074-0078 especially para 0076 in context with paras figs. 1-2 especially paras 0024, 0040-0042}.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing day of the invention to modify “a contextual marker embedded in at least one of plurality of spot blocks (e.g., time slot), wherein the contextual marker includes a show code identifier used by a media player to transmit a tracking call in response to reading the contextual marker” of the combination of Roberts, Heilbron and Krassner to include “a contextual marker includes address used by a media player to transmit a tracking call in response to reading the contextual marker”, taught by Tamir.  One would be motivated to do this in order to enrich the identification sources that includes in the marker/reporting scrip for identifying information regarding the displayed media content more accurately and effectively.  This in turn would enhance the effectiveness and efficiency of the overall combination system of Roberts, Heilbron and Tamir.  
	The Examiner notes again:  The combination of Roberts, Heibron and Tamir does not explicitly the underlined features: “a tracking-call address specifying an address to which a tracking call is to be transmitted by a media player in response to reading the contextual marker”.  However, as indicated above, this limitation: “specifying an address to which a tracking call is to be transmitted by a media player in response to reading the contextual marker” is given no patentable weight since “a media player” and its functions (e.g., is to be transmitted in response to reading the contextual marker) are not positively recited.  In other word, “a media player” is outside of the scope of the claim, therefore the media player and all of the functions (e.g., is to be transmitted in response to reading the contextual marker) performed by the media player are given no patentable weight.  
23.	Claim 16:  The combination of Roberts, Heilbron, Krassner and Tamir teaches the claimed invention as in claim 15.  The combination further teaches wherein the contextual marker (e.g., javascript tag/ correlator code) further includes format information specifying a protocol the media player (e.g., browser version, computer id) uses to generate and transmit the tracking call {Krassner: At least paras 0076-0077, 0082, fig. 4B para 0082, fig. 34 para 0111}.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing day of the invention to modify “the contextual marker” of the combination of Roberts, Heilbron, Krassner and Tamir to include “wherein the contextual marker (e.g., javascript tag/ correlator code) further includes format information specifying a protocol the media player uses to generate and transmit the tracking call”, taught by Krassner.  One would be motivated to do this in order to collect additional information regarding the user (e.g., user device information that displayed the content/advertisement) in order to effectively and accurately determine advertisements/contents effectiveness.     
24.	Claim 17:  The combination of Roberts, Heilbron, Krassner and Tamir teaches the claimed invention as in claim 15.  The combination further teaches wherein the encrypted show code (e.g., identifier/ identify in page 20 lines 14-21 and pages 22 lines 1-14) identifying  a media item included in a same spot block (e.g., time slot) in which the contextual marker is included {Heilbron: At least page 15 lines 24-31, page 20 lines 14-21, page 21 lines 32-33 through page 22 lines 1-14}.
25.	Claim 18:  The combination of Roberts, Heilbron, Krassner and Tamir teaches the claimed invention as in claim 15.  The combination further teaches wherein the encrypted show code identifier identifies a media item included adjacent to a spot block in which the contextual marker is included {Krassner:  At least paras 0076-0077 especially para 0077).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing day of the invention to modify “the encrypted show code” of the combination of Roberts, Heilbron, Krassner and Tamir to include “wherein the encrypted show code identifier identifies a media item included adjacent to a spot block in which the contextual marker is included”, taught by Krassner.  One would be motivated to do this in order to collect additional information regarding the displayed contents/media items in order to effectively and accurately determine advertisements/contents effectiveness. 
26.	Claim 19: The combination of Roberts, Heilbron, Krassner and Tamir teaches the claimed invention as in claim 15.  The combination further teaches wherein: the contextual marker is embedded in an advertising spot block including advertising content; and the contextual marker includes information related to the advertising content {Heilbron: At least page 15 lines 24-31, page 20 lines 14-21, page 21 lines 32-33 through page 22 lines 1-14}.
27.	Claim 20:  The combination of Roberts, Heilbron, Krassner and Tamir teaches the claimed invention as in claim 19.  The combination further teaches wherein the advertising spot block is adjacent to a primary content spot block including primary content {Roberts:  At least {At least fig. 3 para 0045 in context with para 0029}, and wherein the contextual marker further includes information related to the primary content {Heilbron:  At least page 21 lines 32-33 through page 22 lines 1-14}; and also {Tamir:  At least paras 0042, 0076}. 
  Prior Art that is pertinent to Applicant’s disclosure
28.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Tinsman et al; (US 2014/0337136 A1), wherein teaches a plurality of spot blocks  (timeslots) representing portions of time assigned to particular media content; a first number of plurality of spot blocks including primary content; and a second number of the plurality of spot blocks including advertising content in at least para 0003.   Also, Heilbron et al; (US 2009/0172725 A1); wherein teaches a marker embedded in at least one of spot blocks (e.g., timeslots), wherein the marker include identifier information used by a media player to transmit a tracking call in response to reading the marker in at least paras 0056-0058, 0069, 0074}.   Furthermore, see additional art cited in PTO-892.  
Response to Arguments
29.	Regarding 103, the Office respectfully submits that Applicant’s arguments regarding 103 have been fully considered but are not persuasive.  
	Regarding independent claim 1, on page 10-12, Applicant mainly argued the combination of Roberts, Heilbron and Tamir does explicitly teaches “a contextual marker embedded in at least one of the plurality of sport blocks, wherein the contextual maker includes a tracking-call address specifying an address to which a tracking call is to be transmitted by a media play-in response to reading the contextual marker”.   Applicant also provides support from Applicant’s Specification para 0183: (“Additionally, contextual markers can include a URL. ..that can be used by client device 1510 to report playout of content 521 to data management platform (DMP) 1513.”); ¥ [0189] (‘For example, in embodiments where the context markers are inserted into spot blocks as in-band Uniform Resource Locators (URLs ), the media player can be constructed or configured to read the URLs and transmit a tracking call to the address identified by the URL in a fixed format programmed into the media player. In some embodiments, the context markers can also include both address and format information, so that the media player can determine both where the tracking call is to be sent, and which protocol to use in generating and transmitting the tracking call.”).
	The Office’s response:  However, the Office respectfully submits that claims 1, 8 and 15 is directed to “a media stream” but not “a media player” (e.g., client device in para 0183 above of Applicant’s specification).  In other word, “a media player”/client device is outside of the scope of the claims 1, 8 and 15 and “a tracking-call address specifying an address to which a tracking call is to be transmitted by a media play in response to reading the contextual marker” are functionality of “a media play”, which does not effect “a media stream” at all.  Since, “a media player” and its functions are not positively recited in claims 1, 8 and 15 (outside of the scope of these claims), this limitation “a tracking-call address specifying an address to which a tracking call is to be transmitted by a media play in response to reading the contextual marker” is given no patentable weight.  
As can be seen in para 0183 of the Applicant’s specification, all the functions (e.g., read the URLs and transmit a tracking call to the address identified by the URL …..) are performed by “a client device/a media player; however, again the client device/the media player is not inside the scope of the claims 1, 8 and 15 since again claims 1, 8 and 15 is directed to “a media stream”.  Therefore, “a tracking-call address specifying an address to which a tracking call is to be transmitted by a media play in response to reading the contextual marker” does not add any distinguish structure to “a media stream” in claims 1, 8 and 15.            
For the mentioned above reasons, rejections under 35 U.S.C. 103 for independent claim 1 still remain and/or given.  Independent claims 8 and 15 recites similar features as indicated in claim 1; thus rejection under 35 U.S.C. 103 still remain for the same/similar reasons as indicated above in claim 1.  Dependent claims 1-7, 9-14 and 16-20 are dependent of their base claims 1, 8 and 15. Applicant did not have any further argument for the dependent claims beyond their dependency on the independent claim, which have been addressed above.  Therefore, the rejections on these claims remain and/or given.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuy Nguyen whose telephone number is 571-272-4585 and fax number is 571-273-4585.  The examiner can normally be reached on Mon-Fri, 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The FAX number for the organization where this application or proceeding is assigned is 571-273-4585.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 1866-217-9197 (toll-free).
/THUY N NGUYEN/Examiner, Art Unit 3681